Exhibit 10.3

 

THE MEDICINES COMPANY

 

Nonstatutory Stock Option Agreement
Under 1998 Stock Incentive Plan

 

1.                                       Grant of Option.

 

(a)                                  This agreement evidences the grant by The
Medicines Company, a Delaware corporation (the “Company”), on             , 2004
(the “Grant Date”) to [                         ], an [employee], [consultant],
[director] of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 1998 Stock
Incentive Plan (the “Plan”),  a total of [             ] shares (the “Shares”)
of common stock, $0.001 par value per share (“Common Stock”), of the Company at
a price of $[             ] per Share.  Unless earlier terminated, this option
shall expire on the tenth anniversary of the Grant Date (the “Final Exercise
Date”). 

 

(b)                                 It is intended that the option evidenced by
this agreement shall not be an incentive stock option as defined in Section 422
of the Internal Revenue Code of 1986, as amended and any regulations promulgated
thereunder (the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.                                       Vesting Schedule.

 

(a)                                  This option will become exercisable
(“vest”) in equal monthly installments in arrears over the four-year period
commencing on the Grant Date.  This option shall expire upon, and will not be
exercisable after, the Final Exercise Date.

 

(b)                                 The right of exercise shall be cumulative so
that to the extent the option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,
with respect to all Shares for which it is vested until the earlier of the Final
Exercise Date or the termination of this option under Section 3 hereof or the
Plan.

 

(c)                                  Notwithstanding anything in this option to
the contrary, in the event that the Participant’s relationship with the Company
is terminated by reason of death or disability (within the meaning of
Section 22(e)(3) of the Code), then,  in addition to the Shares as to which this
option is exercisable as of such termination date pursuant to the terms hereof,
this option shall also become exercisable for an additional number of Shares
equal to 50% of the Shares covered by this option which were not otherwise

 

--------------------------------------------------------------------------------


 

exercisable as of such termination date.  For example, if as of the termination
date, 6,000 shares of a 10,000 share stock option had vested and no shares
covered by such option had been exercised, upon such termination date, the
option would become exercisable for an additional 2,000 shares (50% of (10,000 -
6,000)) or total of 8,000 shares. 

 

3.                                       Exercise of Option.

 

(a)                                  Form of Exercise.  Each election to
exercise this option shall be in writing, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in the manner provided in the Plan.  The Participant may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of this option may be for any fractional share or for fewer than ten
whole shares.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the date of grant of this option, an
employee, officer or director of, or consultant or advisor to, the Company or
any parent or subsidiary of the Company as defined in Section 424(e) or (f) of
the Code (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable for a period of one year following the date of death or disability
of the Participant, provided that this option shall be exercisable only to the
extent that this option was exercisable by the Participant on the date of his or
her death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Discharge for Cause.  If the Participant,
prior to the Final Exercise Date, is discharged by the Company for Cause, the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean:  (i) conviction of any felony or
any crime involving moral turpitude or dishonesty; (ii) participation in a fraud
or act of dishonesty against the Company (or, if applicable, a successor
corporation to the Company); (iii) willful and material breach of the Company’s
policies (or, if applicable, the policies of a successor corporation to the
Company); (iv) intentional and material damage to the Company’s property (or, if
applicable, the property of a successor corporation to the Company); or (v)
material breach of such Participant’s non-disclosure, non-competition or other
similar agreement with the Company (or, if applicable, a successor corporation
to the Company).

 

4.                                       Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.                                       Non-transferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant. 

 

6.                                       Provisions of the Plan. 

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option. 

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument. 

 

 

The Medicines Company

 

 

Dated:

 

 

By:

 

 

 

Name:

Steven Koehler

 

Title:

CFO

 

3

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 1998 Stock Incentive Plan Prospectus.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Address:

 

 

 

4

--------------------------------------------------------------------------------